Citation Nr: 1106503	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for bronchial asthma has been received and, if 
so, whether the claim should be granted.

2.  Entitlement to service connection for a low back disability, 
claimed as Gulf War Illness, painful joints.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March to May 1988, and 
from November 1990 to July 1991, which included service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
The Veteran had additional service in the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, inter alia, found that new and 
material evidence had not been submitted sufficient to reopen a 
claim for service connection for bronchial asthma, and denied 
service connection for right ear hearing loss, tinnitus, and low 
back pain (claimed as Gulf War Illness, painful joints).

In March 2008, and again in December 2008, the Board remanded the 
claims on appeal for further development.

The issues of service connection for tinnitus and right ear 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bronchial asthma was 
denied in an unappealed rating decision issued in May 1992.

2.  The subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim, and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran has a current diagnosis of bronchial asthma, 
which was initially manifested during service.

4.  The Veteran currently has the diagnosed low back disability 
of mild intermittent lumbosacral sprain, which did not begin in 
service, and which the competent medical evidence does not link 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Bronchial asthma was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

3.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, a veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims for service connection, 
including the reopening criteria and the criteria for 
establishing the underlying claim for service connection for 
bronchial asthma, as well as what information and evidence must 
be submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The November 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the June 2004 letter.  

An August 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the August 2008 letter, and opportunity for the Veteran to 
respond, the September 2009 supplemental statement of the case 
reflects the most recent readjudication of the claims.  Hence, 
the Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, Social Security Administration 
records, and the report of a December 2009 VA spine examination.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claims herein decided is warranted.  In 
this regard, the Board notes that most of the Veteran's service 
treatment records for his period of service from November 1990 to 
July 1991 are not available for review.  In its December 2008 
remand, the Board instructed the RO to contact the National 
Personnel Records Center (NPRC) (and any other appropriate 
source) to request all outstanding service treatment records from 
the Veteran's second period of active duty, and to continue 
efforts to procure the Veteran's service records until either the 
records were received, or until it received specific information 
that the records sought do not exist or that further efforts to 
obtain them would be futile.  

The RO attempted to obtain all outstanding service treatment 
records from the Veteran's second period of active duty, 
including making requests to both the NPRC and the Records 
Management Center (RMC) in St. Louis, Missouri.  The NPRC and RMC 
informed VA that they did not possess the requested records, in 
December 2009, and August 2010, respectively.  In August 2010, 
the RO made a Formal Finding of Unavailability regarding the 
missing service treatment records.  As it appears from the record 
that further attempts to obtain any additional service treatment 
records would be futile, further remand and delayed adjudication 
of the claims for this purpose is not warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of any the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Entitlement to service connection for bronchial asthma was denied 
in an unappealed rating decision issued in May 1992 because 
bronchial asthma was found not to have been incurred or 
aggravated during service.

The subsequently received evidence includes the report of a March 
1994 private medical consultation, which indicates that the 
Veteran reported being exposed to oil fumes in Saudi Arabia, and 
that he was treated for sudden onset of severe shortness of 
breath with wheezing, which was thought to be asthma, three days 
after returning from Saudi Arabia.  At the time of the 
consultation, the Veteran reported that, since that time, he had 
had recurrent episodes of shortness of breath and wheezing.  The 
Veteran was diagnosed as having asthma, with minor confirmatory 
findings on examination.  

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, considered with previous 
evidence of record, including a July 1991 private treatment 
record that confirms that the Veteran's treatment for "asthmatic 
exacerbation," it indicates a possible relationship between a 
current asthma disability and the Veteran's service.  It is thus 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and material 
and reopening of the claim is in order.

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

At the outset, the Board notes that most of the Veteran's service 
treatment records for his period of service from November 1990 to 
July 1991 are not available for review, despite the RO's efforts 
to obtain them.  The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claims for service connection has been undertaken with these 
heightened duties in mind.



A.  Bronchial Asthma

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for bronchial 
asthma must be granted. 

The first indication of asthma in the medical record is a private 
hospital record dated in July 1991, prior to the Veteran's 
separation from service, which indicates that the Veteran 
complained of shortness of breath.  The Veteran reported that he 
had just come back from Saudi Arabia, and that he had started to 
have a cough, difficulty breathing, and wheezing.  The Veteran 
was diagnosed as having an asthmatic exacerbation.  

The report of a November 1991 VA examination indicates that the 
Veteran reported difficulty breathing, particularly when running 
or doing any physical activity, coughing, and wheezing.  After 
physical examination of the Veteran, the diagnosis was bronchial 
asthma.  

Private and VA treatment records from December 1991 to June 2010 
show continuous diagnoses of and treatment for asthma.  

Thus, the record indicates a current diagnosis of asthma, and 
that the first exacerbation of such asthma occurred during the 
Veteran's period of service.  Given the totality of the evidence, 
and resolving all reasonable doubt on the question of medical 
nexus between the Veteran's in-service treatment for "asthmatic 
exacerbation" and subsequent diagnoses of asthma beginning in 
November 1991 in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990)), the Board finds that the criteria for service 
connection for bronchial asthma are met.

B.  Low Back Disability

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and 
cannot be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic fatigue 
syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) 
Any other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology are not 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period are considered chronic.  The 
6-month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

The available service treatment records, including those dated 
from March to May 1988, do not indicate any findings or treatment 
pertinent to a low back disability.  

A January 1992 VA treatment record indicates that, on physical 
examination, the Veteran's back was without costovertebral angle 
tenderness.

The earliest notation of any back problems is contained in May 
19, 1992, private hospital notes that indicate that the Veteran 
complained of low back pain after being in a motor vehicle 
accident the day before.  The Veteran was noted to have had 
decreased flexion of the back and muscle spasm, and the diagnosis 
was low back strain.  

A May 20, 1992, VA treatment record indicates that the Veteran 
reported having been in a motor vehicle accident that week, that 
he was having back pain, and that he was told not to go to his 
weekend Reserve activities.

An August 2003 VA treatment record indicates that the Veteran 
reported having significant low back pain for several years, 
described as a constant, non-radiating pain that lasted for three 
to four hours.  The Veteran reported that he had been told by a 
local doctor in 1988 that, according to an X-ray, he had four 
slipped discs in his back.  He also stated that he had not sought 
a physician for evaluation.  The assessment was low back pain, 
and the Veteran stated that aspirin worked best for his pain and 
that he did not wish further treatment.

August 2003 to February 2008 VA treatment records indicate 
repeated notations of a past history of, and occasional treatment 
for, chronic, recurrent low back pain.

The report of a December 2009 VA examination indicates that the 
Veteran reported having lower back pain that developed at an 
unspecified date while serving in Saudi Arabia, which was brought 
on by repetitive bending over and carrying out mechanical work on 
a military vehicle.  The Veteran reported that he became aware of 
discomfort in his lower back, but stated that he neither obtained 
nor sought medical evaluation, and that he had no memory of 
having any type of X-ray studies or other diagnostic imaging 
procedures of any type either at the time of onset or 
subsequently on return to civilian status.  After examination, 
the diagnosis was mild intermittent lumbosacral sprain.  The 
examiner opined that the Veteran's low back symptoms were not a 
result of his Persian Gulf War service.  The examiner based this 
opinion on the facts that there was inadequate medical 
documentation pertaining to the stated complaints of the Veteran, 
in terms of injury to his lower back while performing automotive 
repairs, an essentially completely normal lower back examination 
at that time, and the failure of the Veteran to pursue treatment 
in regards to his lower back complaints or to obtain any type of 
diagnostic imaging studies related to the same.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for a low back 
disability must be denied. 

The Board recognizes that the Veteran's service treatment records 
for his November 1990 to July 1991 period of service are not 
available for review.  Nonetheless, the record reflects neither 
that the Veteran incurred any chronic low back disability in 
service nor that he had any continuity of low back symptomatology 
after service.

While the Veteran asserts that his back problems began during a 
period of service and continued to the present, the Board does 
not find such assertions to be credible.  Initially, the Board 
notes that the Veteran's various assertions on VA medical 
evaluation have been inconsistent.  In August 2003, the Veteran 
reported being told by a doctor in 1988 that an X-ray showed that 
he had four slipped discs in his back.  In December 2009, the 
Veteran reported having lower back pain that developed at an 
unspecified date while serving in Saudi Arabia-during his 
November 1990 to July 1991 period of service-brought on by 
repetitive bending and mechanical work on a military vehicle.  He 
also reported in December 2009 not seeking medical evaluation for 
such back pain, and having no memory of any type of X-ray studies 
or other diagnostic imaging procedures of any type either at the 
time of onset or subsequently on return to civilian status.  

Furthermore, there is no indication in the record of any back 
problems until May 19, 1992, at which time the Veteran complained 
of low back pain following a motor vehicle accident the day 
before and was diagnosed as having low back strain.  Neither at 
that time, nor at any time prior to the Veteran's August 2003 VA 
treatment, had the Veteran reported any history of low back pain 
dating back to his period of service.  

Moreover, the only competent opinion regarding whether the 
Veteran has a current low back disability related to service is 
that of the December 2009 VA examiner, which was that the 
Veteran's low back symptoms were not a result of his Persian Gulf 
War service.  The examiner based such opinion on the inadequate 
medical documentation of complaints related to injury to his 
lower back while performing automotive repairs in service, and 
the failure of the Veteran to pursue treatment in regards to his 
lower back complaints or to obtain any type of diagnostic imaging 
studies related to the same.

Conversely, there is no competent medical opinion of record 
linking a current low back disability to service in any way, and 
neither the Veteran nor his representative has proffered any such 
medical evidence.

To the extent that the Veteran and his representative assert 
that, despite the lack of treatment or documentation of any back 
problems, aside from those related to the Veteran's May 1992 
motor vehicle accident, until August 2003, a current low back 
disability is related to the Veteran's in-service duties such as 
repetitive bending over and carrying out mechanical work on a 
military vehicle, this evidence does not provide a basis for 
allowance of the claim.  The question of whether there exists a 
relationship between any such in-service duties and a current low 
back disability is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without the appropriate 
medical training and expertise, they are not competent to render 
a probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Finally, while the Board has considered the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, such provisions do not 
provide a basis for an allowance of benefits in this case.  
Although the Veteran is a Persian Gulf veteran, the record 
reflects no medically unexplained chronic multisymptom illnesses, 
such as fibromyalgia; while the Veteran has complained of low 
back pain, such pain has been diagnosed as mild intermittent 
lumbosacral sprain, as reflected in the December 2009 VA 
examination report.  As the record does not reflect objective 
indications of a qualifying chronic disability resulting from 
undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 provide no basis for service connection in this 
case.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a low back disability, claimed as Gulf War 
Illness, painful joints, must be denied.  In reaching this 
conclusion, the Board has considered its heightened duty to 
consider carefully the benefit-of-the doubt rule.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim for 
service connection for bronchial asthma is reopened.

Service connection for bronchial asthma is granted.

Service connection for a low back disability, claimed as Gulf War 
Illness, painful joints, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

A January 1992 VA treatment record indicates that the Veteran was 
noted to have had a high frequency hearing loss in the right ear, 
which he reported had been diagnosed on a routine hearing 
examination in Saudi Arabia.  In this regard, again, most of the 
Veteran's service treatment records for his period of service 
from November 1990 to July 1991 are not available for review, and 
VA therefore has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule.  Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. App. at 367.  

Furthermore, VA treatment records beginning in August 2003 
indicate that the Veteran had complained of decreased hearing in 
the right ear for the past few weeks to months, that he recalled 
being diagnosed as "half-deaf" in his right ear at a military 
hospital, and that he had also had tinnitus in the right ear for 
several months, which he attributed to military service.  These 
notes indicate a past medical history of a hearing deficit, 
possibly related to service or caused by gunfire in service.  
However, these notes also indicate that tinnitus might be the 
result of aspirin usage for his back pain, and there is no record 
confirming that the Veteran has a right ear disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2010).

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

Under the circumstances of this case, where the evidence 
indicates that the Veteran may have right ear hearing loss and 
tinnitus disabilities related to service, the Board finds that 
audiological examination and an opinion by an appropriate 
examiner would be helpful in resolving the claims for service 
connection. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed right ear hearing loss and tinnitus 
disabilities.

2.  Then, the RO or the AMC should arrange 
for the Veteran to undergo VA audiological 
examination by an appropriate examiner.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available to 
the designated examiner, and the report of 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the examiner should specifically indicate, 
with respect to the right ear, whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or a speech 
recognition score using the Maryland CNC test 
of less than 94 percent).  The examiner 
should also indicate whether the Veteran 
currently has tinnitus.

Then, if any hearing loss or tinnitus 
disability is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or disease 
incurred or aggravated in service from March 
to May 1988, or November 1990 to July 1991, 
to include in-service noise exposure, or 
whether such disability began during either 
period of service. 

The examiner should specifically discuss the 
January 1992 VA treatment record indicating a 
high frequency hearing loss in the right ear, 
reported to have been diagnosed on a routine 
hearing examination in Saudi Arabia.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO or the AMC should 
readjudicate the appeal.  If the benefits 
sought remain denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


